Title: To Thomas Jefferson from John Graham, 18 February 1808
From: Graham, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Dept of State18th Feby 1808.
                  
                  From the Return made to this Office by the Secretary of the Orleans Territory it would seem that Moreau de Lisle was appointed Interpreter and from the printed Copy of the Laws it would seem that Moreau Lislet was the Interpreter. Which is the proper way of writing the name I know not.
                  I have found this Morning the Pamphlet for which you asked yesterday and have now the Honor to send it to you.
                  Most Respectfully, Sir Your Obt Sert
                  
                     John Graham  
                     
                  
                  
                     It is possible that Mr Moreau may have chosen to write his name Lislet as it has more of an American sound
                  
               